        Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 1 of 10




AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

       I, Timothy Taber, being first duly sworn, hereby depose and state as follows:

       1.      I am a Special Agent (“SA”) with the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”) and have been so since May 2018. I have

received formal training in conducting criminal investigations at the Federal Law Enforcement

Training Center in Glynco, Georgia. Prior to becoming a SA with HSI, I was an Intelligence

Analyst with the Federal Bureau of Investigation for approximately ten years. In 2005, I

graduated from Northeastern University with a bachelor’s degree in criminal justice. In 2006, I

graduated from Suffolk University with a master’s degree in criminal justice.

       2.      I am currently assigned to HSI Boston, Massachusetts Document and Benefit

Fraud Task Force (“DBFTF”), which is comprised of law enforcement agents and officers from

federal, state, and local agencies. As part of DBFTF, I am responsible for conducting

investigations involving but not limited to the manufacturing, counterfeiting, alteration, sale, and

use of identity documents and other fraudulent documents to evade immigration laws or for other

criminal activity. Due to my training and experience, as well as from interactions with other law

enforcement officers, I am familiar with the methods, routines, and practices of document

counterfeiters, vendors, and persons who fraudulently obtain or assume false identities.

       3.      I make this affidavit in support of an application for a search warrant pursuant to

Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) for historical cell tower

information associated with the cellular telephone assigned call number (832) 577-1251 (the

“Subject Phone”). The relevant records are stored at premises controlled by Sprint Corporation

(“Sprint”), a wireless telephone service provider headquartered at 6480 Sprint Parkway,

Overland, KS 66251. The information to be searched is described in the following paragraphs
         Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 2 of 10




and in Attachment A. The requested warrant would require Sprint to disclose to the government

copies of the information further described in Section I of Attachment B. Upon receipt of the

information described in Section I of Attachment B, government-authorized persons will review

the information to locate items described in Section II of Attachment B.

         4.    Presently, I am investigating Pedro Wilson Hernandez-Castillo (“HERNANDEZ-

CASTILLO”) for aggravated identity theft, in violation of 18 U.S.C. § 1028A (the “Subject

Offense”).

         5.    On June 29, 2020, this Court issued a criminal complaint charging

HERNANDEZ-CASTILLIO with illegal re-entry into the United States after deportation, in

violation of 18 U.S.C. §§ 1326(a) & (b)(2). On December 30, 2020, a federal grand jury issued

an indictment charging the same.

         6.    The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to establish the probable cause required for the requested warrant and does not set forth all of my

knowledge about this matter.

                           FACTS ESTABLISHING PROBABLE CAUSE

         7.      On or about June 15, 2020, Massachusetts State Police (“MSP”) stopped

HERNANDEZ-CASTILLO in Worcester, Massachusetts for operating a cellular phone while

driving, in violation of Massachusetts General Laws chapter 90, section 13B.

         8.      After stopping HERNANDEZ-CASTILLO, the trooper requested his driver’s

license and registration. In response, HERNANDEZ-CASTILLO provided a fake Puerto Rican

driver’s license and unsigned social security card ending in 0227 in the name of Rafi Otero

Pagan.

                                                 2
        Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 3 of 10




       9.        Upon returning to his vehicle, the trooper ran the driver’s license through CJIS

and noted that: (1) the height of Pagan listed in CJIS was different than the height on the driver’s

license; (2) there was no photograph of Pagan in CJIS; and (3) the license was issued the

previous year, in 2019. The trooper returned to HERNANDEZ-CASTILLO and asked him to

recite the number on the social security card, which HERNANDEZ-CASTILLO could not do.

       10.       Upon receiving a photograph of Pagan from the Puerto Rican Police

Department, the trooper concluded that the photograph did not resemble HERNANDEZ-

CASTILLO. At some point, the trooper placed HERNANDEZ-CASTILLO under arrest and, at

the barracks, MSP fingerprinted HERNANDEZ-CASTILLO.1

       11.       At the time of his arrest, HERNANDEZ-CASTILLO had two cell phones on his

person and provided the Subject Phone as his phone number and his address as 1059 Pleasant

Street, Worcester. Sprint records identify the subscriber of the Subject Phone as “Wilsom

Castillo.”

       12.       At some point after his arrest, HERNANDEZ-CASTILLO’s daughter,

Wendelys Hernandez, retrieved his personal belongings, including his cell phones. Hernandez

provided her address to MSP as 21 Salisbury Street, Apartment 11, Worcester.2

       13.       According to public records, 1059 Pleasant Street is a single-family home

owned by Maria Rodriguez.




1
 At some point, Immigration and Customs Enforcement officials determined that HERNANDEZ-
CASTILLO’s prints from his June 2020 arrest matched the prints in law enforcement databases and took
him into custody. HSI later confirmed that HERNANDEZ-CASTILLO’s fingerprints from his June 2020
arrest match the fingerprints in his cedula documentation obtained from the Dominican Republic.
2
 I am aware that Hernandez is HERNANDEZ-CASTILLO’s daughter based on the contents of his Alien
File (“A-File”). I also learned from the A-File that Wendelys’s mother is Maria Rodriguez.

                                                 3
        Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 4 of 10




       14.       In July 2020, the Social Security Administration confirmed that the social

security number ending in 0227 does belong to Rafi Nehemias Otero Pagan.

       15.       In September 2020, Experian provided a credit report for Rafi Otero Pagan,

which indicated a credit check by Capital One on or about May 19, 2020.

       16.       According to a CLEAR report, Pagan’s address was listed as 1059 Pleasant

Street, Worcester. This address was confirmed on or about May 19, 2020.

       17.       HSI identified the real Rafi Otero Pagan, who presently resides in Ohio. On

October 22, 2020, agents from United States Border Patrol Detroit Sector Intelligence Unit

interviewed Pagan in Ohio. During the interview, Pagan provided his complete name of Rafi

Nehemias Otero-Pagan. Otero-Pagan told authorities that he was born in Puerto Rico and

traveled to Ohio in June 2013. Otero-Pagan provided his phone number, which was a different

number than the Subject Phone.

       18.       Otero-Pagan informed authorities that he began having problems with his

identity information approximately eight years ago while residing in Puerto Rico. Otero-Pagan

further informed authorities that approximately five years ago, he lost his wallet, which

contained his driver’s license and social security card. Otero-Pagan confirmed that he has never

resided or traveled to Massachusetts and does not have any relatives that reside in Massachusetts.

       19.       When authorities showed Otero-Pagan his Experian credit report, Otero-Pagan

told authorities that he did not recognize the May 19, 2020 credit check from Capital One.

Otero-Pagan further told authorities that he did not apply for anything from Capital One during

that period and at that time, he could not open or be approved for new credit accounts.

       20.       In December 2020, in response to a grand jury subpoena, Capital One provided

that on May 20, 2020, at approximately 12:13 am EDT, “Rafi nehemias Otero” applied for a

                                                 4
         Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 5 of 10




Walmart credit card.3 The application included the email address of “rafiotero73@gmail.com,”

the address of 1059 Pleasant Street, Worcester, and the phone number as the Subject Phone. The

application also included Otero-Pagan’s actual date of birth and social security number.

        21.       In December 2020, Google provided the subscriber information associated with

the email address rafiotero73@gmail.com. The account was created on May 14, 2020, at

approximately 5:02 UTC,4 using IP address 66.168.119.149. From May 14, 2020 until

HERNANDEZ-CASTILLO’s June 15, 2020 arrest, May 14th is the only date that the user of the

rafiotero73@gmail.com account logged in or out of the email account.

        22.       IP address 66.168.119.149 is owned by Comcast Communications. As of May

14, 2020, the IP address was assigned to Estephany Hernandez, at 21 Salisbury Street, Apartment

11, Worcester, Massachusetts (i.e. the same address provided by Wendelys to MSP when she

retrieved HERNADEZ-CASTILLO’s belongings). The email address associated with the IP

address account was “wendellys@charter.net.”

        23.       According to call detail records for the Subject Phone, the Subject Phone

received two calls on May 14, 2020 at approximately 12:01 AM EDT and 1:01 AM EDT. The

phone number of the incoming calls was (202) 455-8888. This phone number is a number used

by Google for verification requests.




3
 I believe that Experian reflected the credit check as May 19, 2020 because Experian is headquartered in
Costa Mesa, California. Thus, Experian’s times would be three hours behind EDT.
4
 UTC refers to Universal Time Coordinated, which is effectively eastern daylight time (EDT) plus 4
hours. Thus, May 14, 2020 at 5:02 AM UTC would convert to May 14, 2020 at 1:02 AM EDT.

                                                   5
        Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 6 of 10




       24.       In addition, on June 15, 2020, after his arrest at approximately 8:15 PM EDT,

HERNANDEZ-CASTILLO made three phone calls between 11:14 PM EDT to 11:23 PM EDT.

Two of the three calls were made to a phone number believed to belong to Wendelys.

       25.       In light of the above information, I am seeking the historical cell cite data of the

Subject Phone, from May 1, 2020 to July 1, 2020, to confirm that HERNANDEZ-CASTILLO

was, in fact, the user of the Subject Phone. In addition, I seek to determine the Subject Phone’s

location on May 14, 2020 and June 15, 2020.

       26.       In my training and experience, I have learned that Sprint is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including cell-site

data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data

identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the

towers) to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower

closest to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data provides an approximate location of the cellular telephone but is

typically less precise than other types of location information, such as E-911 Phase II data or

Global Positioning Device (“GPS”) data.

       27.       Based on my training and experience, I know that Sprint can collect cell-site

data about the Subject Phone. I also know that wireless providers such as Sprint typically collect



                                                  6
        Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 7 of 10




and retain cell-site data pertaining to cellular phones to which they provide service in their

normal course of business in order to use this information for various business-related purposes.

       28.       Based on my training and experience, I know that wireless providers such as

Sprint typically collect and retain information about their subscribers in their normal course of

business. This information can include basic personal information about the subscriber, such as

name and address, and the method(s) of payment (such as credit card account number) provided

by the subscriber to pay for wireless telephone service. I also know that wireless providers such

as Sprint typically collect and retain information about their subscribers’ use of the wireless

service, such as records about calls or other communications sent or received by a particular

phone and other transactional records, in their normal course of business. In my training and

experience, this information may constitute evidence of the crimes under investigation because

the information can be used to identify the Subject Phone’s user or users and may assist in the

identification of co-conspirators and/or victims.

                                         CONCLUSION

       29.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.




                                                    7
        Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 8 of 10




       30.      I further request that the Court direct Sprint to disclose to the government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on Sprint, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

                                                      Respectfully submitted,



                                                      Timothy Taber
                                                      Special Agent
                                                      Homeland Security Investigations


   Time and Date: Feb 11, 2021              2:03 p.m.


   Notice is hereby provided that, pursuant to Federal Rule of Criminal Procedure 4.1, the
   affiant was sworn by telephone on the date and time indicated above.




   Honorable David H. Hennessy
    United States Magistrate Judge




                                                  8
        Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 9 of 10




                 CERTIFICATE OF AUTHENTICITY OF DOMESTIC
             RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                            902(11) AND 902(13)


        I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Sprint Corporation (“Sprint”), and my

title is _____________________________. I am qualified to authenticate the records attached

hereto because I am familiar with how the records were created, managed, stored, and retrieved.

I state that the records attached hereto are true duplicates of the original records in the custody

Sprint. The attached records consist of ________________ [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:


        a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Sprint, and they were made by Sprint as a regular practice; and


        b.      such records were generated by Sprint’ electronic process or system that produces

an accurate result, to wit:


                1.      the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Sprint in a manner to ensure that they are true duplicates of the original

records; and


                2.      the process or system is regularly verified by Sprint, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

                                                  9
        Case 4:21-mj-04028-DHH Document 2-1 Filed 02/11/21 Page 10 of 10




        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                  Signature




                                                   10
